Title: Memorandum Book, 1757–1776
From: Franklin, Benjamin,Franklin, Deborah
To: 


[April 3, 1757]
Before leaving for England Franklin provided his wife with a long, narrow account book in which she was to record her expenditures during his absence. She made the first entry on April 3, even before he had gone. But later, like many wives—and husbands too—she was far from meticulous in recording everything she spent. There are comparatively few entries under specific dates; more often she would put down under one day, such as the first of the month, a whole series of payments which she had quite obviously made over a period of time. And she left empty pages, or parts of pages, on which she may have intended to record expenditures when she got around to it. On the very last page is a plaintive entry in her hand: “September the 1d took for famely expenses in Cash £6–0–0 as I am not abell to set down every penney. I think to doe this way.”
Despite the incompleteness of this record, it does suggest some of Deborah’s financial dealings during her husband’s long absence. A few sample entries will illustrate the point:


paid the womon that Irons for us
£ 1
—
—


  paid the poor tax 15 and fier Componey 1–6
—
16
6


  laid ought fullishley
—
10
—


  and Generousley
—
10
—


  paid for a pair of purpill shoes for Salley
—
7
6


  a pound of anchovise
—
3
6


  my Cash did not quite hold ought this month Salleys french master
—
10
—


  a bras dogs and fier Shoefil fier and tong
7
15
—


  for splittin sume large wood and Clering the Seller
—
9
—


  a lim of veel
—
7
—


  paid our tacks
8
8
—


At the top of the eleventh page is an entry in Franklin’s hand: “Nov. 1. 1762. I arriv’d home from England. BF.” He thereupon took over this book and all the later entries are his, not Deborah’s. During the two years that he was at home he used it to record his major financial transactions and to set down memoranda about them. There are virtually no entries of what might be called petty cash disbursements. The last items in this series record that he left £100 with Deborah when he sailed again for England in November 1764 and £350 in cash and £200 in a bond with Samuel Rhoads, for which Rhoads signed a receipt indicating that these payments were “to be apply’d towards the Building of B. Franklin’s House, if wanted.”
The next entry reads: “1775 Left London March 20 to embark at Portsmouth for Philadelphia in the Pennsylvania Packet Capt. Osborne. Arriv’d at Philadelphia May 5.” Franklin then began again to use this book in much the same way as he had done in 1762–64. The last dated entries are for Oct. 21, 1776, five days before he sailed for France on his diplomatic mission. He had already used a few blank pages at the very end of the book to set up debit and credit ledger entries with Mrs. Stevenson, his English landlady, and with the English banking firms with whom he maintained accounts during his periods in Philadelphia. A number of the entries he made in the main part of the book in 1775–76 shed considerable light on his personal affairs and on his public business during those years. They will be cited at appropriate points in later volumes of this edition.
